ORDER

PER CURIAM.
Movant Henry Petty was convicted following a jury trial of first-degree murder, armed criminal action, and unlawful use of a weapon. He was sentenced to life imprisonment without probation or parole, plus two consecutive three-year terms. The judgment and sentence were affirmed by this Court in State v. Petty, 967 S.W.2d 127 (Mo.App. E.D.1998). Movant now appeals from the judgment denying his Motion to Vacate or Set Aside Judgment under Rule 29.15 entered in the Circuit Court of the City of St. Louis after an evidentiary hearing. He argues that his counsel was ineffective for failing to call Lenora Pascall as a witness.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s judgment is not clearly erroneous. Rule 24.035(k). No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).